EXHIBIT 515 Franklin Square, Michigan City, Indiana Contact: Mark E. Secor Chief Financial Officer Phone: (219) 873-2611 Fax: (219) 873-2623 Date: February 25, 2009 FOR IMMEDIATE RELEASE Horizon Bancorp to Present at Midwest SuperCommunity Bank Conference Michigan City, IN — Horizon Bancorp (NASDAQ GM: HBNC) will be presenting at the Midwest SuperCommunity Bank Conference which will be held February 24 and 25 in Chicago, Illinois.SuperCommunity Bank Conferences provide community banks with a quality audience of institutional investors and analysts that specifically target the small-, micro- and mid-cap banking sector. Craig M.
